Citation Nr: 0827434	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) from May 13, 2002 
to September 26, 2007.

4.  Entitlement to an initial rating in excess of 50 percent 
for PTSD from September 27, 2007.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that during the pendency of the veteran's 
appeal, the RO granted an increased evaluation for the 
veteran's service-connected PTSD from 10 percent to 30 
percent in a May 2006 rating decision, and from 30 percent to 
50 percent in an October 2007 rating decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue is 
remains in appellate status.

The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran currently has, at worst, Level I hearing in 
his left ear and Level I hearing in his right ear.  

2.  The veteran's PTSD from May 13, 2002 to September 26, 
2007, is manifested by occupational and social impairment 
with occasional decrease in work efficiency.

3.  The veteran's PTSD from September 27, 2007, is manifested 
by occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable evaluation for 
bilateral hearing loss disability are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.85, 4.86, Part 
4, Diagnostic Code 6100 (2007).

2.  The criteria for an initial rating in excess of 30 
percent for PTSD from May 13, 2002 to September 26, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.3. 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2007).

3.  The criteria for an initial rating in excess of 50 
percent for PTSD from September 27, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3. 4.7, 4.10, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The Court has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issues on appeal arise from claims 
for higher disability ratings for bilateral hearing loss and 
PTSD.  The Board notes that the veteran's claims were 
received in May 2002.  In June 2002, prior to its 
adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
The claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  Specifically, the VCAA notification: (1) informed the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the June 2002 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  

To that end, the VCAA letter in this case did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date should the claim for 
service connection be granted.  In a December 2003 rating 
decision, the RO granted service connection for bilateral 
hearing loss and PTSD, and two of the issues on appeal 
concern the claims of entitlement to higher evaluations for 
these now service-connected disabilities.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for bilateral 
hearing loss and PTSD in a December 2003 rating decision and 
assigned an initial non-compensable rating for bilateral 
hearing loss and a 10 percent disability rating for PTSD, 
each effective May 13, 2002 (date of claim).  Therefore, the 
VCAA letter served its purposes in that it provided section 
5103(a) notice of the claimant; and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's January 2004 notice of disagreement (NOD), 
the claimant took issue with the initial disability ratings 
and is presumed to be seeking the maximum benefits available 
under the law for each issue.  Dingess; see also AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a 
May 2006 statement of the case (SOC) which contained, in 
pertinent part, the pertinent criteria for establishing a 
higher rating for the veteran's service-connected 
disabilities.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for higher ratings for hearing 
loss and PTSD, any questions as to the appropriate disability 
rating and/or effective date to be assigned are rendered 
moot, and no further notice is needed.  See Dingess.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Increased Rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.

As noted, in the case of Fenderson v. West, 12 Vet. App 119 
(1999), the Court emphasized the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case, such as this one, in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question is 
service-connected.  VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  

Moreover, where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  See 
McClain v. Nicholson, 12 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability; Moore v. 
Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.





Bilateral Hearing Loss

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the VA Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule 
provides a table (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Testing 
for hearing loss is conducted by a state-licensed 
audiologist, including a controlled speech discrimination 
test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the Rating Schedule is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, the 
horizontal rows representing the ear having better hearing 
and the vertical columns the ear having the poorer hearing.  
The percentage evaluation is indicated where the row and 
column intersect.  Table VIa is used when the examiner 
certifies that the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  
Copies of the pertinent tables were provided to the veteran 
in the statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

In June 2003, the veteran was afforded a VA audiological 
examination.  At that time, puretone thresholds, in decibels, 
were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
15
40
80
LEFT

10
15
45
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The puretone threshold average in the right ear was 37 
decibels and the puretone threshold average in the left ear 
was 38 decibels.  The examiner indicated that the right ear 
showed hearing loss within normal limits, sloping to severe 
sensorineural hearing loss, bilaterally, and speech 
discrimination that was excellent bilaterally.  

In September 2007, the veteran was afforded another VA 
examination.  Puretone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
25
50
80
LEFT

20
20
50
95

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The puretone threshold average in the right ear was 44 
decibels.  The puretone threshold average in the left ear was 
46 decibels.  The examiner stated that the results indicated 
hearing was within normal limits through 2000 Hz, with a 
moderate to profound sensorineural hearing loss form 3000 Hz 
to 8000 Hz, bilaterally.  Speech recognition was excellent, 
bilaterally.  

Under the rating criteria, the June 2003 examination results 
constitute Level I hearing on the left and Level I hearing on 
the right.  When combined, the result is a non-compensable or 
0 percent disability evaluation.  

Under the rating criteria, the September 2007 examination 
results constitute Level I hearing on the left and Level I 
hearing on the right.  When combined, the result is a non-
compensable or 0 percent disability evaluation.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz on any of the examinations.

In considering both examinations, at worst, the veteran's 
hearing on the left was Level I and was Level I on the right.  
As noted, the rating criteria provide for a non-compensable 
rating and there is no other applicable basis to assign a 
higher rating.  

The Board is bound in its decision by application of the VA 
Rating Schedule to the reported test results.  The 
preponderance of the evidence is against the claim for a 
compensable evaluation for the veteran's hearing loss 
disability.  Thus, the benefit sought on appeal must be 
denied. 

Should the veteran experience any further degradation in 
hearing loss, he may file another claim for increased rating 
at that time.


PTSD

May 13, 2002 to September 26, 2007

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411 which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

During a June 2003 VA psychiatric examination, the veteran 
stated that, while working as a switchboard operator, he was 
subjected to mortar rounds on a nightly basis.  He also 
reported being shot at while he was on guard duty.  He stated 
the he witnessed critically wounded GIs, as well as dead 
bodies and body parts.

He presented as alert and fully oriented, on-time, and 
casually dressed.  Hygiene was very good.  He appeared, to 
the examiner, to be forthright and candid.  He was friendly 
and cooperative during the examination.  A history of 
auditory, visual, or other hallucinations was denied.  
Attention and concentration were good.  The veteran's thought 
processes were logical, coherent, and goal-related.  He 
stated that he had contemplated suicide when he returned from 
Vietnam, but his family talked him out of it.  He denied any 
history of attempted suicide.  He also denied any history of 
homicidal ideation.  During the interview, the veteran's 
insight and judgment appeared to be intact. 

The veteran noted symptoms such as intrusive thoughts about 
combat, efforts to avoid thoughts, feelings, and 
conversations associated with trauma, exaggerated startle 
response, irritability, and difficulty dealing with stress.

The veteran reported that he had been a farmer his entire 
life.  He owned a farm at the time of the interview.  He 
stated that he worked part-time jobs on occasion in the past, 
but that he had not done so in 10 or 11 years.  

The veteran was married to the same woman for 26 years; 
however they divorced prior to the examination due to her 
infidelity.  The veteran's son was 27 years old at the time, 
and he reported a good relationship with him.  He also had 
good relationships with his siblings and parents.

Ultimately, the examiner provided a diagnosis of PTSD and 
assigned a GAF score of 65.  

The veteran has been assigned a 30 percent rating for PTSD 
during this period.  The veteran meets the criteria for a 30 
percent rating; however, he does not meet the criteria for a 
50 percent rating.  The veteran's degree of occupational and 
social impairment did not meet the level of reduced 
reliability and productivity, as he continued to work at the 
time of the interview.  As for social impairment, the veteran 
reported a good relationship with his family, and a long 
marriage to the same woman that ended due to her reported 
infidelity.  During his VA examination, he did not present 
with symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term; impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation and mood.

Moreover, the Board notes that a GAF scores of 65 is 
indicative of mild PTSD symptomatology.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, a rating in excess of 30 percent for 
PTSD, for the period of May 13, 2002 to September 26, 2007, 
is denied.  


From September 27, 2007

The veteran was afforded an additional VA psychiatric 
examination in September 2007.  At that time, he presented as 
clean, neatly groomed, and appropriately dressed.  His 
psychomotor activity was unremarkable, as was his speech.  He 
was cooperative, friendly, and relaxed during the interview.  
He described his mood as fair.  He was unable to spell a word 
forward and backward, however he was oriented to person, 
place, and time.  No delusions or hallucinations were noted.  
The veteran behaved appropriately.  

As to his symptomatology, the veteran noted sleep impairment, 
but denied obsessive or ritualistic behavior, panic attacks, 
and homicidal or suicidal thoughts.  However, he did report a 
history of experiences in which he claimed that a phantom 
attacked him on 3 occasions that he could remember.  He 
stated that he had experienced these episodes since he was 17 
or 18 years old, but had not had an event in nearly a year 
prior to this examination.

The veteran also reported impaired concentration while 
working due to intrusive reminders and hyper-arousal.  

The veteran was still employed as a farmer and lived alone.  
The veteran had been married twice.  His first lasted only a 
short time, and his second, as noted above, for 26 years.  He 
reported that he had several friends in his community, but 
that those relationships were often strained due to his anger 
management problems.  Once again, the veteran reported a 
positive relationship with his son, but denied other social 
support.  He noted that he had several hobbies, and had not 
suffered a lack of interest in his hobbies since the time of 
his last examination.  

The examiner noted that although the veteran did not meet the 
criteria for a diagnosis of PTSD due to the absence of 
avoidance symptoms, the veteran continued to experience 
clinically significant symptoms of anxiety that were directly 
related to traumatic exposure.  He found no change in the 
veteran's presentation since the 2003 examination.  Again, 
the veteran was assigned a GAF score of 65.  

The veteran has been assigned a 50 percent rating for PTSD 
during this period.  While the RO found that the veteran's 
symptomatology meets the criteria for a 50 percent rating, 
the Board finds that he does not meet the criteria for a 70 
percent rating.  The veteran's degree of occupational and 
social impairment is not indicative of deficiencies in most 
areas.  The veteran was still working as a farmer at the time 
of the September 2007 interview.  He reported a good 
relationship with friends and family, to include his son.   
The veteran's memory was described as moderately impaired.  
Although anger management issues, especially around his 
friends, was an issue addressed during the examination, 
unprovoked irritability with periods of violence was not 
noted.  During this period, he did not manifest symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical speech, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; or difficulty in adapting to stressful 
circumstances.  

Moreover, the Board notes that a GAF scores of 65 is 
indicative of mild PTSD symptomatology, and not to the level 
of a 70 percent disability rating.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, a rating in excess of 50 percent for 
PTSD, for the period from September 27, 2007, is denied.  


ORDER

Entitlement to an initial, compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD, from May 13, 2002 to September 26, 2007, is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD from September 27, 2007 is denied.


REMAND

The veteran submitted a claim for service connection for 
residuals of a back injury.  According to the veteran, he 
injured his back in 1969 while serving on active duty.  The 
veteran stated that a mortar exploded near him which 
forcefully blew him back into a desk, striking the right 
lower sacral spine.  His service medical records show only 
one complaint of lower back pain, and that was in July 1968.  
A history of kidney trouble was provided at the time.  On 
separation in January 1970, the examiner noted that the 
veteran's spine was "Normal."  At that time, the veteran 
checked "No" to back trouble of any kind.

A medical report from March 1987 noted complaints of back 
pain.  In a May 2001 treatment report, it was noted that the 
veteran complained of back pain, and that the pain had lasted 
for three weeks.  An October 2001 VA outpatient report noted 
a mild posterior disc bulge at L1-2 and L5-S1.  An 
etiological nexus to service was not provided.  In December 
2001, the veteran was seen for back pain in the lumbar area 
to which the veteran credited to cutting down trees four 
months prior.  In March 2002, it was noted that the veteran 
required training as to proper back protection as he was a 
farmer by trade.  

A VA orthopedic examination was provided in June 2003.  A 
history of variable back pain was provided.  It was noted 
that the veteran had received physical therapy for his lower 
back.  The examiner noted the incident of back pain in 
service, but stated that it appeared at the time there was 
some concern that the problem was renal related.  Cervical 
lordosis with thoracic kyphosis were noted.  Normal 
musculature of the back was noted.  Ultimately, the examiner 
rendered a diagnosis of lower back pain with no evidence of 
radioculopathy or degenerative disc disease.  As to the issue 
of etiology, the examiner opined that there did not appear to 
be support for chronicity of the veteran's back disorder, and 
that it would not be likely that a contusion or back strain 
as a result of injury would be related to the veteran's 
current, chronic back pain.  Instead, the examiner stated 
that the veteran's bilateral pes planus and obesity were more 
likely increasing his low back pain, and that his current 
disorder was unlikely related to his military service.

A February 2004 statement from a private physician, Dr. K., 
M.D., noted that the veteran's chronic low back pain was 
"probably related to [service]."  Also that month, a 
chiropractor, L.E.W., D.C., noted that the veteran's back 
disorder was "related to [service]," stating that the 
veteran sought continuous consultation for his disorder since 
the 1970's.  In March 2004, another private physician, Dr. 
D., M.D., stated that the veteran's back disorder was 
"probably related to [service]," as he had no back disorder 
prior to his period of active duty.  In a May 2006 statement, 
Dr. L.E.W. essentially stated that the veteran had been seen 
at his office at various times for low back pain which the 
veteran stated began in Vietnam, and that the veteran had 
consulted Dr. W.'s office off and on for back pain shortly 
after the veteran's discharge.  He stated that since the 
veteran first reported to him that the back pain first began 
in Vietnam, he had no reason to disbelieve the statement.  He 
stated further that it may be important for the veteran to 
have an MRI and other tests on his low back to determine if 
there is any serious problem with his spine.  Attempts to 
obtain Dr. W.'s actual treatment records resulted in a 
January 2006 letter from him in which he stated that it was 
doubtful that the veteran's records dating back to the 1970's 
will ever be found, and he reiterated that he had provided 
spinal adjustments to the veteran's spine for a lower back 
problem that he related to Dr. W. was a result of injury in 
the military.

The veteran was afforded a VA orthopedic examination in March 
2008 because of the conflicting medical evidence.  The 
examiner noted a review of the veteran's claims file.  The 
examiner also noted that no diagnosis or treatment for a back 
condition was evident within the veteran's service medical 
records.  According to the veteran, at the time of the mortar 
explosion, he received medical attention and was diagnosed 
with muscle strain and a contusion.  Following a review of 
the veteran's records, the examiner stated that the medical 
records to date did not suggest the chronicity of back 
problems for the past 30 plus years.  The examiner diagnosed 
the veteran with mechanical lower back pain.  On examination, 
there was no evidence of degenerative disc disease, 
radiculopathy, or disability.  An MRI of the lumbar spine 
showed some minimal disc space narrowing at L3-4, but no 
evidence of disc herniation or stenosis was evident.  The 
examiner opined that it was less likely than not that the 
veteran's disorder was related to his inservice injury.  To 
support the opinion, the examiner stated that a review of the 
service medical records did not reveal a history of an acute 
or chronic musculoskeletal problem with the lumbar spine that 
would be responsible for the currently-diagnosed degenerative 
problems.  Rather, the veteran's current disorder was most 
likely the result of wear and tear as is commonly seen in the 
population.  It was further stated that there was no evidence 
of a nexus between a spine problem in service and the 
veteran's current disorder.

The Board notes that the opinion of the March 2008 VA 
examiner focused on a lack of chronicity of treatment since 
the veteran's separation from service.  However, the May 2006 
statement from Dr. L.E.W. noted that the veteran had been 
seen at his office at various times for low back pain which 
the veteran stated began in Vietnam, and that the veteran had 
consulted Dr. W.'s office off and on for back pain shortly 
after the veteran's discharge.
 
Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

Therefore, because the veteran's record contains evidence 
suggestive of continuity of symptomatology, the claim for 
entitlement for service connection for a back disorder should 
be remanded for an addendum to the March 2008 VA orthopedic 
opinion.  The addendum opinion should be completed by the 
March 2008 examiner, or, if unavailable, by an otherwise 
qualified orthopedic examiner.  The examiner should fully 
review the veteran's claims file, to include the May 2006 
opinion from Dr. L.E.W. and the March 2008 VA examination, 
and should note that a review was completed.  The examiner 
should provide a detailed rationale for the opinion, and the 
opinion should include a discussion of the May 2006 statement 
from the veteran's private chiropractor.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the March 2008 VA 
orthopedic opinion.  The addendum opinion 
should be completed by the March 2008 examiner, 
or, if unavailable, by an otherwise qualified 
orthopedic examiner.  The examiner should fully 
review the veteran's claims file, to include 
the May 2006 opinion from Dr. L.E.W. and the 
March 2008 VA examination, and should note that 
a review was completed.  The examiner should 
provide a detailed rationale for any opinion 
expressed, and the opinion should include a 
discussion of the May 2006 statement from the 
veteran's private chiropractor.  The examiner 
should also respond to the following:

Is it at least as likely as not that the 
veteran's current back disorder is 
etiologically related to the veteran's 
period of active service?  

Note: The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

2.  The RO/AMC should then readjudicate the 
claim on appeal in light of all of the evidence 
of record.  If the issue remains denied, the 
veteran should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


